Citation Nr: 0827425	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-11 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his ex-wife


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to January 
1977 and from February 1982 to August 1983..

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to the benefit 
currently sought on appeal. 

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Cleveland in May 2007 to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  Service connection is in effect for degenerative disc 
disease of the lumbosacral spine, rated at 40 percent, and 
colitis with gastritis and rectal bleeding, rated at 30 
percent.   These disabilities are considered to be of common 
etiology and combine to 60 percent.

2.  The veteran's service-connected disabilities cause 
impairment so severe that it would be impossible for the 
average person in his position to follow a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.16, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a total disability rating for compensation 
based on unemployability of the individual (TDIU).  
Entitlement requires the presence of an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the  
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  If there are two or more service-connected 
disabilities, at least one shall be rated at 40 percent or 
more, and there shall be sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  When 
disabilities result from a common etiology, they will be 
considered one disability for the purpose of the percentage 
requirement.  Id.  To determine the appropriate rating in 
that case, the table found at 38 C.F.R. § 4.25 (2007) is 
used, which considers the efficiency of the individual as 
affected first by the most disabling condition, then by the 
less disabling condition. 

In this case, the veteran has two service-connected 
disabilities.  Service connection was established for 
degenerative disc disease of the lumbosacral spine in 1984 
and is currently evaluated at 40 percent.  Effective in March 
2000, colitis with gastritis and rectal bleeding was found to 
be secondary to the service-connected back disorder.  As 
such, service connection was granted and a 30 percent rating 
was established.  Given their common etiology, it is 
appropriate to consider the two disabilities as one when 
determining whether the veteran's service-connected 
disability meets the percentage requirement outlined above.  

Under the Combined Ratings Table, a 40 percent combined with 
a 30 percent equals 58.  When rounded to the nearest degree 
divisible by 10, the combined value for the disabilities of 
common etiology is 60 percent.  With this combined rating, 
the veteran's service-connected disabilities meet the 
percentage requirements in 38 C.F.R. § 4.16(a), i.e., one 
disability at 60 percent or more.  The question, therefore, 
is whether the medical evidence shows that his service-
connected disabilities alone are of sufficient severity to 
produce unemployability.

The veteran has submitted two opinions on the matter.  In May 
2003, his treating physician, Dr. P.M., wrote that the 
veteran's long stranding problems with his lumbosacral spine 
requires that he be on heavy medication due to the pain and 
instability which he experiences.  He concluded that given 
his physical condition and the heavy medication which he is 
prescribed, the veteran is unable to work.  Also in May 2003, 
another of the veteran's treating physicians, Dr. L.W., cited 
the veteran's back pain and his gastrointestinal bleeding as 
causing his unemployability.  

These opinions were rendered with knowledge of the veteran's 
full treatment history and his service-connected 
disabilities.  Neither is contradicted by the concurrent 
treatment records associated with the file.  Therefore, the 
opinions are found to be credible on the issue of 
unemployability.  As the veteran meets both the percentage 
and the substantive requirements under 38 C.F.R. § 4.16(a), 
entitlement to a TDIU is established.  

As a final matter, VA has a duty to notify and assist the 
veteran under 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159 (2007).  However, as the evidence warrants the grant 
of a TDIU, a discussion as to whether VA met these duties is 
not needed.  The veteran's appeal is granted.





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to regulations applicable 
to the payment of monetary benefits.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


